818 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bob G. SIMPSON, Defendant-Appellant.
No. 87-5356.
United States Court of Appeals, Sixth Circuit.
May 18, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.

ORDER

1
Appellee has moved to dismiss this appeal as being prematurely filed.  Appellant has responded in opposition thereto.


2
Appellant filed a notice of appeal from the district court judgment of February 26, 1987 which allowed plaintiff to recover delinquent taxes from defendant and impose liens upon defendant's property.  On March 4, 1987, plaintiff served a timely Motion to Amend Judgment, requesting that the judgment reflect the appropriate rate of interest on a tax lien.  On March 25, 1987, defendant served a Motion to Amend Judgment in which defendant argued that it would be a "travesty" to grant plaintiff's motion to levy a higher interest on the judgment.  This motion was filed 13 days late.  Fed.R.Civ.P. 59(e).  The plaintiff's motion to alter or amend the judgment was timely filed under Fed.R.Civ.P. 59(e).  As a result, that motion tolls the time for filing a notice of appeal.  Fed.R.App.P. 4(a)(4);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  The plaintiff's motion to alter or amend judgment had not been disposed of when defendant filed the notice of appeal on March 30, 1987.  As such, the notice of appeal was prematurely filed.  A review of the current district court docket sheet reveals that appellant has not filed a notice of appeal from the order denying his motion to alter or amend.  Consequently, this court is deprived of jurisdiction.  Fed.R.App.P. 4(a)(4).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.